UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7398


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LAJOEL T. ROUSE,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:05-cr-01173-GRA-1; 6:08-cv-70062-GRA)


Submitted:    October 20, 2009              Decided:   October 27, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


LaJoel T. Rouse, Appellant Pro Se.     Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               LaJoel T. Rouse seeks to appeal the district court’s

orders    denying       his    motions         for      reconsideration             regarding      the

district       court’s    denial         of    relief      on    his     28    U.S.C.A.       § 2255

(West    Supp.    2009)       motion.              These    orders       are    not       appealable

unless    a     circuit       justice         or    judge       issues    a     certificate         of

appealability.          28 U.S.C. § 2253(c)(1) (2006); Reid v. Angelone,

369     F.3d     363,     369       (4th       Cir.        2004).          A certificate            of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                            28 U.S.C. § 2253(c)(2)

(2006).        A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional        claims        by    the       district      court        is    debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                        Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                          We have

independently reviewed the record and conclude that Rouse has

not     made    the     requisite         showing.              Accordingly,          we    deny    a

certificate of appealability and dismiss the appeal.

               We dispense with oral argument because the facts and

legal    contentions          are    adequately            presented      in        the    materials

before    the    court     and      argument            would    not     aid    the       decisional

process.

                                                                                           DISMISSED
                                                    2